


Exhibit 10.15

MTR GAMING GROUP, INC.

$130,000,000 93/4% Senior Notes due 2010

PURCHASE AGREEMENT

        March 19, 2003

JEFFERIES & COMPANY, INC.
WELLS FARGO SECURITIES, LLC
c/o Jefferies & Company, Inc.
11100 Santa Monica Boulevard
10th Floor
Los Angeles, California 90025

Ladies and Gentlemen:

        Each of MTR Gaming Group, Inc., a Delaware corporation (the "Company"),
and each Guarantor (as defined below) hereby agrees with you as follows:

        1.    Issuance of Securities. The Company proposes to issue and sell to
the initial purchasers listed on Schedule 1 hereto (each, an "Initial Purchaser"
and, together, the "Initial Purchasers"), and the Initial Purchasers propose to
purchase, $130,000,000 aggregate principal amount of the Company's 93/4% Senior
Notes due 2010, Series A (the "Series A Notes"). The Series A Notes will be
issued pursuant to an indenture (the "Indenture"), to be dated as of the Closing
Date (as defined below), among the Company, the Guarantors, and Wells Fargo Bank
Minnesota, National Association, as trustee (the "Trustee"). The Series A Notes
and the Series B Notes (as defined below), each with the Guarantee (as defined
below) endorsed thereon, are collectively referred to herein as the "Notes."

        Each of the entities listed on Schedule 2 hereto and any future
subsidiary guarantors party to the Indenture (such entities and such future
subsidiary guarantors, each a "Guarantor" and collectively the "Guarantors")
will fully and unconditionally guarantee on a senior unsecured basis the
obligations under the Notes and the Indenture (the "Guarantees"), including the
payment of principal, interest, premium, if any, and Liquidated Damages (as
defined in the Offering Circular), if any, on the Notes. The Company and the
Guarantors are sometimes collectively referred to herein as the "Company
Entities."

        The Series A Notes will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the "Act"). The Company and the Guarantors have
prepared a preliminary offering circular, dated March 10, 2003 (the "Preliminary
Offering Circular"), and a final offering circular, dated March 20, 2003 (the
"Offering Circular"), relating to the offer and sale of the Series A Notes (the
"Offering").

        Upon original issuance thereof, and until such time as the same is no
longer required under the Indenture or the applicable requirements of the Act,
the Series A Notes shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
AGREES TO OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY, PRIOR TO THE DATE
WHICH IS TWO YEARS (OR SUCH OTHER PERIOD THAT MAY HEREAFTER BE PROVIDED UNDER
RULE 144(k) UNDER THE SECURITIES ACT AS PERMITTING RESALES OF

--------------------------------------------------------------------------------

RESTRICTED SECURITIES BY NON-AFFILIATES WITHOUT RESTRICTION) AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH EITHER OF THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF THIS SECURITY) (THE "RESALE RESTRICTION TERMINATION DATE") ONLY
(A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THIS SECURITY IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE
144A) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (a)(1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR,"
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE COMPANY'S AND THE TRUSTEE'S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E) OR (F) ABOVE TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THIS SECURITY IS COMPLETED AND DELIVERED BY
THE TRANSFEROR TO THE TRUSTEE AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS OF ANY U.S. STATE OR ANY OTHER APPLICABLE JURISDICTION. THE
HOLDER OF THIS SECURITY AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

        2.    Agreements to Sell and Purchase. On the basis of the
representations, warranties and agreements contained herein, and subject to the
terms and conditions hereof, the Company shall issue and sell to each of the
Initial Purchasers (and, in order to induce the Initial Purchasers to purchase
the Series A Notes, the Guarantors shall enter into the Guarantees, and each of
the Initial Purchasers, severally and not jointly, shall purchase from the
Company, the principal amount of Series A Notes set forth opposite the name of
such Initial Purchaser on Schedule 1 hereto. The purchase price for the Series A
Notes shall be 95.931% of the principal amount thereof.

        3.    Terms of Offering. The Initial Purchasers have advised the Company
that the Initial Purchasers will make offers to sell (the "Exempt Resales") the
Series A Notes purchased by the Initial Purchasers hereunder on the terms set
forth in the Offering Circular, as amended or supplemented, solely to persons
whom the Initial Purchasers reasonably believe to be (a)"qualified institutional
buyers," as defined in Rule 144A under the Act ("QIBs"), (b) persons permitted
to purchase Series A Notes in offshore transactions in reliance upon
Regulation S under the Act (each, a "Regulation S Purchaser") or (c) a limited
number of institutional "accredited investors," as defined in Rule 501(a)(1),
(2), (3) or (7) under the Act that make certain representations and warranties
to the Company as set forth in the

2

--------------------------------------------------------------------------------


Accredited Investor Letter attached as Annex A to the Offering Circular
("Accredited Investors" and, together with QIBs and Regulation S Purchasers,
"Eligible Purchasers").

        Holders of the Series A Notes (including subsequent transferees) will
have the registration rights set forth in the registration rights agreement (the
"Registration Rights Agreement"), to be executed on and dated as of the Closing
Date. Pursuant to the Registration Rights Agreement, the Company and the
Guarantors will agree, among other things, to file with the Securities and
Exchange Commission (the "Commission") under the circumstances set forth therein
(a) a registration statement under the Act (the "Exchange Offer Registration
Statement") relating to, among other things, the 93/4% Senior Notes due 2010,
Series B, of the Company (the "Series B Notes"), identical in all material
respects to the Series A Notes, including with respect to the Guarantees thereof
(except that the Series B Notes shall have been registered pursuant to such
registration statement), to be offered in exchange for the Series A Notes (such
offer to exchange being referred to as the "Registered Exchange Offer"), and
(b) under certain circumstances, a shelf registration statement pursuant to
Rule 415 under the Act (the "Shelf Registration Statement") relating to the
resale by certain holders of the Series A Notes.

        In addition, in connection with the Offering, (i) the Company shall
repay on the Closing Date with a portion of the proceeds from the Offering all
amounts owed under its Second Amended and Restated Credit Agreement with Wells
Fargo, National Association (the "Existing Credit Facility"); and
(ii) concurrently with or shortly after the Closing Date, the Company expects to
enter into a Third Amended and Restated Credit Agreement with Wells Fargo,
National Association (the "New Credit Facility").

        This Agreement, the Indenture, the Registration Rights Agreement, the
Notes and the Guarantees collectively are referred to herein as the "Operative
Documents." The New Credit Facility, together with the Operative Documents and
all other documents or instruments executed by either of the Company or any of
the Subsidiaries in connection with the transactions contemplated thereby or by
the Operative Documents, collectively are referred to herein as the "Transaction
Documents." The transactions contemplated by the Transaction Documents,
including, without limitation, the Offering and the application of the proceeds
therefrom as described in the Offering Circular (including the repayment of all
amounts owed under the Existing Credit Facility), the issuance and sale of the
Notes in accordance with this Agreement and the borrowing (if any) under the New
Credit Facility, collectively are referred to herein as the "Transactions."

        4.    Delivery and Payment. Delivery to the Initial Purchasers of and
payment for the Series A Notes shall be made at a Closing (the "Closing") to be
held at 9:00 a.m., New York City time, on March 25, 2003, (such time and date,
the "Closing Date") at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036. The Closing Date and the location
of delivery of and the form of payment for the Series A Notes may be varied by
agreement between the Initial Purchasers and the Company.

        The Company shall deliver to the Initial Purchasers one or more
certificates representing the Series A Notes (the "Global Securities"), each in
definitive form, registered in the name of Cede & Co., as nominee of The
Depository Trust Company ("DTC"), or such other names as the Initial Purchasers
may request upon at least two Business Day's notice to the Company, in an amount
corresponding to the aggregate principal amount of the Series A Notes sold
pursuant to Exempt Resales to QIBs and to Accredited Investors, respectively, in
each case against payment by the Initial Purchasers of the purchase price
therefore by immediately available Federal funds bank wire transfer to such bank
account as the Company shall designate to the Initial Purchasers at least two
Business Days prior to the Closing. "Business Day" means any day other than a
Saturday, a Sunday or a day on which banking institutions in The City of New
York or at a place of payment are authorized by law, regulation or executive
order to remain closed.

3

--------------------------------------------------------------------------------


        The Global Securities in definitive form shall be made available to the
Initial Purchasers for inspection at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036 (or such other
place as shall be acceptable to the Initial Purchasers) not later than
9:30 a.m., New York City time, one Business Day immediately preceding the
Closing Date.

        5.    Agreements of the Company Entities. Each of the Company Entities,
jointly and severally, hereby agrees:

        (a)  Certain Events. To (i) advise the Initial Purchasers promptly after
obtaining knowledge (and, if requested by the Initial Purchasers, confirm such
advice in writing) of (A) the issuance by any state securities commission of any
stop order suspending the qualification or exemption from qualification of any
of the Series A Notes for offer or sale in any jurisdiction, or the initiation
of any proceeding for such purpose by any state securities commission or other
regulatory authority, and (B) the happening of any event that makes any
statement of a material fact made in the Offering Circular untrue or that
requires the making of any additions to or changes in the Offering Circular in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, (ii) use its best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Notes under any state securities or Blue Sky
laws, and (iii) if at any time any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Series A Notes under any such laws,
use its best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.

        (b)  Offering Circular. At any time prior to the completion of the
resale by the Initial Purchasers of all of the Series A Notes pursuant to Exempt
Resales, to (i) furnish the Initial Purchasers and those persons identified by
the Initial Purchasers to the Company, without charge, as many copies of the
Preliminary Offering Circular and the Offering Circular, and any amendments or
supplements thereto, as the Initial Purchasers may reasonably request, and
(ii) promptly prepare, upon the Initial Purchasers' request, any amendment or
supplement to the Offering Circular that the Initial Purchasers deem may be
necessary in connection with Exempt Resales (and the Company Entities hereby
consent, subject to the Initial Purchasers' compliance with their
representations and warranties set forth in Section 7, to the use of the
Preliminary Offering Circular and the Offering Circular, and any amendments and
supplements thereto, by the Initial Purchasers in connection with Exempt
Resales).

        (c)  Notice of Amendment or Supplement. Not to amend or supplement the
Offering Circular prior to the Closing Date, or at any time prior to the
completion of the resale by the Initial Purchasers of all of the Series A Notes,
unless the Initial Purchasers shall previously have been advised thereof and
shall not have objected thereto within three Business Days after being furnished
a copy thereof.

        (d)  Preparation of Amendments and Supplements. At any time prior to the
completion of the resale by the Initial Purchasers of all of the Series A Notes
pursuant to Exempt Resales, (i) if any event shall occur as a result of which,
in the reasonable judgment of the Company or the Initial Purchasers or their
respective counsel, it becomes necessary or advisable to amend or supplement the
Offering Circular in order to make the statements therein, in the light of the
circumstances under which they were made and when such Offering Circular is
delivered to an Eligible Purchaser, not misleading, or if it is necessary to
amend or supplement the Offering Circular to comply with Applicable Law (as
defined below), forthwith to prepare an appropriate amendment or supplement to
the Offering Circular (in form and substance satisfactory to the Initial
Purchasers) so that as so amended or supplemented, (A) the Offering Circular
will not include an untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made and when such

4

--------------------------------------------------------------------------------




Offering Circular is so delivered, not misleading, and (B) the Offering Circular
will comply with Applicable Law, and (ii) if it becomes necessary or advisable
to amend or supplement the Offering Circular so that the Offering Circular will
contain all of the information specified in, and meet the requirements of,
Rule 144A(d)(4) under the Act, forthwith to prepare an appropriate amendment or
supplement to the Offering Circular (in form and substance satisfactory to the
Initial Purchasers) so that the Offering Circular, as so amended or
supplemented, will contain the information specified in, and meet the
requirements of, such Rule.

        (e)  Qualification of Securities. Prior to the completion of the resale
by the Initial Purchasers of all of the Series A Notes pursuant to Exempt
Resales, to cooperate with the Initial Purchasers and the Initial Purchasers'
counsel in connection with the qualification of the Series A Notes under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and continue such qualification in effect so long as reasonably required
for Exempt Resales, and to file such consents to service of process or other
documents as may be necessary in order to effect such qualification; provided,
that none of the Company Entities shall be required in connection therewith to
file any general consent to service of process or to register or qualify as a
foreign corporation in any jurisdiction where it is not now so qualified or to
subject itself to general taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

        (f)    Costs and Expenses. Whether or not any of the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with the performance of the
obligations of the Company Entities under this Agreement, including: (A) the
preparation, printing and distribution of the Preliminary Offering Circular and
the Offering Circular and all amendments and supplements thereto (including,
without limitation, financial statements and exhibits), and all preliminary and
final Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents prepared and delivered in connection herewith (including the
furnishing of copies of the foregoing to the Initial Purchasers and such other
persons as the Initial Purchasers may designate), (B) the printing, processing
and distribution (including, without limitation, word processing and duplication
costs) and delivery of, and performance under, each of the Transaction Documents
and any other agreements or documents in connection with the Transactions,
(C) the preparation, issuance and delivery of the Notes, including the fees and
expenses of the Trustee (including reasonable fees and expenses of its counsel)
and the cost of their respective personnel, and all costs and expenses related
to the delivery of the Notes to the Initial Purchasers and pursuant to Exempt
Resales, including any transfer or other taxes payable thereon, and (D) the
qualification of the Notes for offer and sale under the securities or Blue Sky
laws of the several states (including, without limitation, filing fees and
reasonable fees and disbursements of the Initial Purchasers' counsel relating to
such registration or qualification and the preparation of memoranda related
thereto); (ii) all fees and expenses of the counsel and accountants of the
Company Entities; (iii) all expenses and listing fees in connection with the
application for quotation of the Series A Notes in The Portal Market ("PORTAL")
of the National Association of Securities Dealers, Inc. (the "NASD"); (iv) all
fees and expenses (including fees and expenses of counsel) of the Company in
connection with approval of the Notes by DTC for "book-entry" transfer; (v) all
fees charged by rating agencies in connection with the rating of the Notes;
(vi) the costs and charges of any transfer agent, registrar and/or depositary
(including DTC); (vii) all costs and expenses of the Registered Exchange Offer,
the Exchange Offer Registration Statement and any Shelf Registration Statement,
as set forth in the Registration Rights Agreement; (viii) all fees and expenses
(including reasonable fees and expenses of counsel, subject to any limitations
set forth in the engagement letter between the Company and the Initial
Purchasers) incurred by the Initial Purchasers in connection with the
preparation, negotiation and execution of the Transaction Documents and the
consummation of the Transactions; and (ix) all other costs and expenses incident
and necessary to the performance

5

--------------------------------------------------------------------------------




of the obligations of the Company Entities for which provision is not otherwise
made in this section.

        (g)  Use of Proceeds. To use its reasonable best efforts to use the
proceeds from the sale of the Series A Notes in the manner described in the
Offering Circular under the caption "Use of Proceeds."

        (h)  Waiver of Certain Laws. To the extent it may lawfully do so, not to
insist upon, plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay, extension usury or other law, wherever enacted, now or
at any time hereafter in force, that would prohibit or forgive the payment of
all or any portion of the principal of or interest on the Notes, or that may
affect the covenants or the performance of the Indenture (and, to the extent it
may lawfully do so, the Company hereby expressly waives all benefit or advantage
of any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any power granted to the Trustee in the
Indenture but shall suffer and permit the execution of every such power as
though no such law had been enacted).

        (i)    Integration. Not to, and to ensure that no affiliate (as defined
in Rule 501(b) under the Act) of any of the Company Entities will, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
"security" (as defined in the Act) that would be integrated with the sale of the
Series A Notes in a manner that would require the registration under the Act of
the sale to the Initial Purchasers or of the offers or sales of Series A Notes
pursuant to Exempt Resales.

        (j)    Rule 144A Information. For so long as any of the Series A Notes
remain outstanding, during any period in which the Company is not subject to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), to make available, upon request, to any holder of the Notes in
connection with any sale thereof and any prospective Eligible Purchaser of such
Notes from such holder, the information required by Rule 144A(d)(4) under the
Act.

        (k)  DTC. To obtain the approval of DTC for "book entry" transfer of the
Notes, and to comply with the representation letter of the Company and the
Guarantors to DTC relating to the approval of the Notes by DTC for "book entry"
transfer.

        (l)    PORTAL. To use its best efforts to effect the inclusion of the
Series A Notes in PORTAL and to use its best efforts to maintain the listing of
the Series A Notes on PORTAL for so long as the Series A Notes are outstanding.

        (m)  Reporting Requirements. For so long as any of the Notes are
outstanding, and whether or not required to do so by the rules and regulations
of the Commission, (i) to furnish to the Trustee and deliver or cause to be
delivered to the holders of the Notes and the Initial Purchasers, within 15 days
after the Company is or would have been required to file such with the
Commission, (i) all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Company were required to file such Forms, including for each a
"Management's Discussion and Analysis of Financial Condition and Results of
Operations" and, with respect to the annual information only, a report thereon
by the Company's independent certified public accountants and (B) all
information that would be required to be contained in a filing with the
Commission on Form 8-K if the Company were required to file such reports, and
(ii) from and after the time the Exchange Offer Registration Statement or the
Shelf Registration Statement (or other registration statement under the Act with
respect to the Notes) is filed with the Commission, to file such information
with the Commission so long as the Commission will accept such filings.

        (n)  No Selling Efforts or General Solicitation. Except in connection
with the Registered Exchange Offer or the filing of the Shelf Registration
Statement, not to, and not to authorize or permit any person acting on its
behalf to, (i) distribute any offering material in connection with the

6

--------------------------------------------------------------------------------




offer and sale of the Series A Notes other than the Preliminary Offering
Circular and the Offering Circular and any amendments and supplements to the
Offering Circular prepared in compliance with Section 5(d), or (ii) solicit any
offer to buy or offer to sell the Series A Notes by means of any form of general
solicitation or general advertising (including, without limitation, as such
terms are used in Regulation D under the Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Act.

        (o)  No Similar Offerings. Not to, and to ensure that no affiliate (as
defined in Rule 501(b) of the Act) of the Company will, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
defined in the Act) that would be integrated with the sale of the Series A Notes
in a manner that would require the registration under the Act of the sale to the
Initial Purchasers or to the Eligible Purchasers of the Series A Notes.

        (p)  ERISA. At any time prior to the completion of the resale by the
Initial Purchasers of the Series A Notes, to notify the Initial Purchasers
promptly in writing if any of the Company Entities or any of their Affiliates
becomes a party in interest or a disqualified person with respect to any
employee benefit plan, other than any plan set forth in Schedule 6(jj) hereto,
and to identify such plans. The terms "ERISA," "Affiliates," "party in
interest," "disqualified person" and "employee benefit plan" shall have the
meanings as set forth in Section 6(jj) hereof.

        (q)  Performance of Agreements. To comply with all of its agreements set
forth in the Transaction Documents in all material respects, and to use its
reasonable best efforts to do and perform all things required or necessary to be
done and performed under the Operative Documents by it prior to the Closing Date
and to satisfy all conditions precedent to the delivery of the Series A Notes
and the Guarantees.

        6.    Representations and Warranties of the Company Entities. Each of
the Company Entities, jointly and severally, represents and warrants to the
Initial Purchasers that:

        (a)  Offering Circular. The Preliminary Offering Circular as of its date
did not, and the Offering Circular, as of its date does not and as of the
Closing Date will not, and each supplement or amendment thereto as of its date
will not, contain any untrue statement of a material fact or omit to state any
material fact (except, in the case of the Preliminary Offering Circular, for
pricing terms and other financial terms intentionally left blank) necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing representation and warranty
made in this Section 6(a) shall not apply to any statements or omissions made in
reliance on and in conformity with information relating to the Initial
Purchasers furnished in writing to the Company by the Initial Purchasers
specifically for inclusion in the Preliminary Offering Circular or the Offering
Circular. The parties hereto acknowledge that for purposes of this Agreement
(including this Section 6(a) and Section 8) the only information furnished in
writing to the Company by the Initial Purchasers specifically for inclusion in
the Preliminary Offering Circular or the Offering Circular is the information
set forth (i) on the cover page of the Offering Circular with respect to the
price of the Notes, (ii) in the 3rd paragraph on page 110 of the Offering
Circular concerning offering the Notes for resale by the Initial Purchasers,
(iii) in the 4th paragraph on page 110 of the Offering Circular concerning
market-making by the Initial Purchasers, (iv) in the 5th paragraph on page 110
of the Offering Circular concerning stabilization by the Initial Purchaser and
(v) in the 7th paragraph on page 111 of the Offering Circular concerning the
affiliation of the Initial Purchasers and their respective affiliates with the
Company and its affiliates (such information described in the immediately
preceding clauses (i) through (v) of this Section 6(a), the "Furnished
Information"). Each of the Preliminary Offering Circular and the Offering
Circular, as of their respective dates contained, and the Offering Circular, as
of the Closing Date and as amended or supplemented, will contain, all of the
information specified in, and meet the requirements of, Rule 144A(d)(4) under
the Act. Each of

7

--------------------------------------------------------------------------------

the Transaction Documents, as executed and delivered, and each of the
Transactions conforms to the description thereof in the Offering Circular.

        (b)  144A Eligibility. When the Series A Notes and the Guarantees are
issued and delivered pursuant to this Agreement, neither the Series A Notes nor
the Subsidiary Guarantees will be of the same class (within the meaning of
Rule 144A under the Act) as any security of the Company or the Guarantors that
is listed on a national securities exchange registered under Section 6 of the
Exchange Act or that is quoted in a United States automated inter-dealer
quotation system.

        (c)  Due Organization; Good Standing. Each of the Company Entities
(i) has been duly organized, is validly existing and is in good standing under
the laws of its jurisdiction of organization, (ii) has all requisite power and
authority to conduct and carry on its business and to own, lease, use and
operate its properties and assets as described in the Offering Circular, and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, authorized to do business in each jurisdiction in which the
nature of its business or the ownership, leasing, use or operation of its
properties and assets requires such qualification or licensing, except where the
failure to be so qualified or licensed would not, singly or in the aggregate,
have a material adverse effect on (A) the properties, business, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, (B) the ability of any of the
Company Entities to perform its obligations under any of the Transaction
Documents or (C) the validity of any of the Transaction Documents or the
consummation of any of the Transactions (each, a "Material Adverse Effect").

        (d)  Subsidiaries. Immediately following the Closing, the only
subsidiaries of the Company will be the direct or indirect subsidiaries of the
Company listed on Schedule 6(d) hereto (collectively, the "Subsidiaries" and
each, a "Subsidiary") and the Company will directly own 100% of the outstanding
shares of capital stock in each Subsidiary, in each case, free and clear of all
Liens (as defined in the Offering Circular), except Permitted Liens (as defined
in the Offering Circular). Except as disclosed in the Offering Circular, there
are no outstanding (i) securities convertible into or exchangeable for any
capital stock of any of the Company Entities or any of the Subsidiaries,
(ii) options, warrants or other rights to purchase or subscribe for any capital
stock or any securities convertible into or exchangeable for any capital stock
of any of the Company Entities or (iii) contracts, commitments, agreements,
understandings, arrangements, undertakings, rights, calls or claims of any kind
relating to the issuance of any capital stock of any of the Company Entities or
any of the Subsidiaries, any such convertible or exchangeable securities or any
such options, warrants or rights. Except as set forth above, immediately
following the Closing, none of the Company Entities will directly or indirectly
own any capital stock of or other equity interest in any person.

        (e)  Capitalization. All of the outstanding shares of capital stock of
each of the Company and each of the Subsidiaries have been duly authorized, are
validly issued, fully paid and nonassessable, and were not issued in violation
of, and are not subject to, any preemptive or similar rights. The table under
the caption "Capitalization" in the Offering Circular (including the footnotes
thereto) sets forth, as of its date, the pro forma capitalization of the Company
and the Subsidiaries, on a consolidated basis, after giving effect to the
Transactions. Immediately following the Closing, except as set forth in such
table, neither of the Company nor any of the Subsidiaries will have any
liabilities, absolute, accrued, contingent or otherwise other than:
(i) liabilities that are reflected in the Company Financial Statements (as
defined below), (ii) loans made under the New Credit Facility or
(iii) liabilities incurred subsequent to September 30, 2002, in the ordinary
course of business, consistent with past practice, that would not, singly or in
the aggregate, have a Material Adverse Effect.).

8

--------------------------------------------------------------------------------




        (f)    No Other Registration Rights. Except for this Agreement and the
Registration Rights Agreement and, except for (i) agreements between the Company
and its directors and officers relating to the registration of shares underlying
stock options granted in the ordinary course of the Company's business and
(ii) registration of Track Contingent Earnout Payments (as defined in the
Offering Circular) in connection with the Company's acquisition of Scioto
Downs, Inc., there are no contracts, commitments, agreements, arrangements,
understandings or undertakings of any kind to which any of the Company Entities
or any of the Subsidiaries is a party, or by which any of them is bound,
granting to any person the right (i) to require either of the Company or any
Subsidiary to file a registration statement under the Act with respect to any
securities of either of the Company of any Subsidiary or requiring either of the
Company or any Subsidiary to include such securities with the Notes registered
pursuant to any registration statement, or (ii) to purchase or offer to purchase
any securities of any of the Company Entities or any of their respective
affiliates.

        (g)  Power and Authority. Each of the Company Entities has all requisite
power and authority to execute and deliver, and to perform its obligations
under, the Transaction Documents to which it is a party and to consummate the
Transactions.

        (h)  Authorization of this Agreement. This Agreement and the
Transactions contemplated hereby (including, without limitation, the Offering
and the issuance and sale of the Notes in accordance with this Agreement) have
been duly authorized by each of the Company Entities, and this Agreement has
been validly executed and delivered by, and is the legal, valid and binding
obligation of, each of the Company Entities, enforceable against each of the
Company Entities in accordance with its terms, except that (i) such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors' rights generally, (ii) any rights of acceleration and
the availability of equitable remedies may be subject to general principles of
equity (whether considered in a proceeding in equity or at law), and (iii) the
enforceability of the provisions of Section 8 providing for the indemnification
of or contribution to a party with respect to a liability may be limited if such
provisions violate or are contrary to public policy under applicable law.

        (i)    Authorization of Indenture. The Indenture and the Transactions
contemplated thereby have been duly authorized by each of the Company and the
Guarantors and, on the Closing Date, the Indenture will have been validly
executed and delivered by, and will be the legal, valid and binding obligation
of, each of the Company and the Guarantors, enforceable against each of the
Company and the Guarantors in accordance with its terms, except that (i) such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors' rights generally and (ii) any rights of acceleration
and the availability of equitable remedies may be subject to general principles
of equity (whether considered in a proceeding in equity or at law). On the
Closing Date, the Indenture will conform to the requirements of the Trust
Indenture Act of 1939, as amended (the "TIA"), applicable to an indenture that
is required to be qualified under the TIA.

        (j)    Authorization of Registration Rights Agreement. The Registration
Rights Agreement and the Transactions contemplated thereby have been duly
authorized by each of the Company and the Guarantors and, on the Closing Date,
the Registration Rights Agreement will have been validly executed and delivered
by, and will be the legal, valid and binding obligation of, each of the Company
and the Guarantors, enforceable against each of the Company and the Guarantors
in accordance with its terms, except that (i) such enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally, (ii) any rights of acceleration and the availability of equitable
remedies may be subject to general principles of equity (whether considered in a
proceeding in equity or at law), and (iii) the enforceability of the provisions
of Section 8 thereof providing for the indemnification of or contribution to a
party with

9

--------------------------------------------------------------------------------




respect to a liability may be limited if such provisions violate or are contrary
to public policy under applicable law.

        (k)  Authorization of Series A Notes. The Series A Notes have been duly
authorized by the Company for issuance and sale to the Initial Purchasers
pursuant to this Agreement and, on the Closing Date, will have been validly
executed, authenticated, issued and delivered by the Company in accordance with
the terms of this Agreement and the Indenture. When the Series A Notes have been
issued, executed and authenticated in accordance with the terms of the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, the Series A Notes will be legal, valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except to the
extent that (i) such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and (ii) any
rights of acceleration and the availability of equitable remedies may be subject
to general principles of equity (whether considered in a proceeding in equity or
at law). The Series A Notes rank and will rank on a parity with all senior
Indebtedness (as defined in the Offering Circular) of the Company that is
outstanding on the date hereof or that may be incurred hereafter and senior to
all subordinated Indebtedness of the Company that is outstanding on the date
hereof or that may be incurred hereafter.

        (l)    Authorization of Series B Notes. The Series B Notes have been
duly authorized by the Company and, when issued in the Registered Exchange
Offer, (A) will have been validly executed, authenticated, issued and delivered
in accordance with the terms of the Indenture, the Registration Rights Agreement
and the Registered Exchange Offer and (B) will be legal, valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except to the
extent that (i) such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and (ii) any
rights of acceleration and the availability of equitable remedies may be subject
to general principles of equity (whether considered in a proceeding in equity or
at law). The Series B Notes rank and will rank on a parity with all senior
Indebtedness of the Company that is outstanding on the date hereof or that may
be incurred hereafter and senior to all subordinated Indebtedness of the Company
that is outstanding on the date hereof or that may be incurred hereafter.

        (m)  Authorization of Guarantees of Series A Notes. The Guarantee to be
endorsed on the Series A Notes by each Guarantor has been duly authorized by
each such Guarantor and, on the Closing Date, will have been validly executed
and delivered by each such Guarantor in accordance with the terms of the
Indenture. When the Series A Notes have been issued, executed and authenticated
in accordance with the terms of the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with the terms of this Agreement, the
Guarantee of each Guarantor endorsed on the Series A Notes will be the legal,
valid and binding obligation of each such Guarantor, enforceable against each
such Guarantor in accordance with its terms, except to the extent that (i) such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors' rights generally and (ii) any rights of acceleration
and the availability of equitable remedies may be subject to general principles
of equity (whether considered in a proceeding in equity or at law). The
Guarantees to be endorsed on the Series A Notes rank and will rank on a parity
with all senior Indebtedness of the Guarantors that is outstanding on the date
hereof or that may be incurred hereafter and senior to all subordinated
Indebtedness of the Guarantors that is outstanding on the date hereof or that
may be incurred hereafter.

        (n)  Authorization of Guarantees of Series B Notes. The Guarantee to be
endorsed on the Series B Notes by each Guarantor has been duly authorized by
each such Guarantor and, when the Series B Notes are issued, will have been
validly executed and delivered by each such

10

--------------------------------------------------------------------------------




Guarantor in accordance with the terms of the Indenture, the Registration Rights
Agreement and the Registered Exchange Offer. When the Series B Notes have been
issued, executed and authenticated in accordance with the terms of the
Registered Exchange Offer and the Indenture, the Guarantee of each Guarantor
endorsed on the Series B Notes will be the legal, valid and binding obligation
of each such Guarantor, enforceable against each such Guarantor in accordance
with its terms, except to the extent that (i) such enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally and (ii) any rights of acceleration and the availability of equitable
remedies may be subject to general principles of equity (whether considered in a
proceeding in equity or at law). The Guarantees to be endorsed on the Series B
Notes will rank on a parity with all senior Indebtedness of the Guarantors that
is outstanding on the date hereof or that may be incurred hereafter and senior
to all Subordinated Indebtedness of the Guarantors that is outstanding on the
date hereof or that may be incurred hereafter.

        (o)  Authorization of the New Credit Facility. The New Credit Facility
and the Transactions contemplated thereby have been duly authorized by the
Company and each Guarantor party thereto, and when the New Credit Facility is
entered into, the New Credit Facility will have been validly executed and
delivered by the Company and each Guarantor party thereto. When the New Credit
Facility has been executed and delivered by the Company and each Guarantor party
thereto, and assuming the due authorization, execution and delivery of the New
Credit Facility by parties thereto other than the Company and the Guarantors
party thereto, the New Credit Facility will be the legal, valid and binding
obligation of, the Company and each Guarantor party thereto, enforceable against
the Company and each Guarantor party thereto in accordance with its terms,
except that (i) such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and (ii) any
rights of acceleration and the availability of equitable remedies may be subject
to general principles of equity (whether considered in a proceeding in equity or
at law).

        (p)  No Violation. The Company is not in violation of its certificate of
incorporation or bylaws (the "Company Charter Documents"), and none of the
Guarantors is in violation of its certificate of incorporation or bylaws (the
"Guarantor Charter Documents" and, collectively with the Company Charter
Documents, the "Charter Documents"). Neither the Company nor any of the
Subsidiaries is (i) in violation of any federal, state, local or foreign
statute, law or ordinance, or any judgment, decree, rule, regulation or order,
including, without limitation, the West Virginia Racing Commission, the West
Virginia Lottery Commission, the Nevada Gaming Commission, the Nevada State
Gaming Control Act, the Pennsylvania State Horse Racing Commission and the Ohio
State Racing Commission, in each case including the rules and regulations
promulgated thereunder (collectively, "Applicable Law"), of any government,
governmental or regulatory agency or body (including, without limitation, the
West Virginia Racing Commission, the West Virginia Lottery Commission, the
Nevada Gaming Commission, the Nevada State Gaming Control Board, the
Pennsylvania State Horse Racing Commission, the Ohio State Racing Commission or
other applicable gaming authority (each, a "Gaming/Racing Authority")), court,
arbitrator or self-regulatory organization, domestic or foreign (each, a
"Governmental Authority"), other than violations that would not, singly or in
the aggregate, have a Material Adverse Effect, or (ii) in breach of or default
under any bond, debenture, note or other evidence of indebtedness, indenture,
mortgage, deed of trust, lease or any other agreement or instrument to which any
such person is a party or by which any of them or any of their respective
property is bound (collectively, "Applicable Agreements"), other than breaches
or defaults that would not, singly or in the aggregate, have a Material Adverse
Effect. There exists no condition that, with the passage of time or otherwise,
would (x) constitute a violation of such Charter Documents or Applicable Laws or
(y) constitute a breach of or default under any Applicable Agreement or
(z) result in the imposition of any penalty or the acceleration of any
indebtedness, other than, in the case of the

11

--------------------------------------------------------------------------------




immediately preceding clauses (y) and (z), such breaches, penalties or defaults
that would not, singly or in the aggregate, have a Material Adverse Effect. All
Applicable Agreements are in full force and effect and are legal, valid and
binding obligations, and no default has occurred or is continuing thereunder,
other than such defaults that would not, singly or in the aggregate, have a
Material Adverse Effect.

        (q)  No Conflict. None of the execution, delivery or performance of any
of the Transaction Documents, nor the compliance with the terms and provisions
thereof, nor the consummation of any of the Transactions shall conflict with,
violate, constitute a breach of or a default (with the passage of time or
otherwise) under, result in the imposition of a Lien on any assets or capital
stock of or membership interests in either of the Company or any of the
Subsidiaries (except as created by the Indenture), or result in an acceleration
of indebtedness under or pursuant to, (i) the Charter Documents, (ii) any
Applicable Agreement or (iii) any Applicable Law. After giving effect to the
Transactions, no Default or Event of Default (each, as defined in the Offering
Circular) will exist.

        (r)  Permits. No permit, certificate, authorization, approval, consent,
license or order of, or filing, registration, declaration or qualification with,
any Governmental Authority or any other person (collectively, "Permits") is
required in connection with, or as a condition to, the execution, delivery or
performance of any of the Transaction Documents, the compliance with the terms
and provisions thereof or the consummation of any of the Transactions, other
than (i) such Permits as have been made or obtained on or prior to the Closing
Date, which Permits are in full force and effect on the Closing Date, (ii) the
filing and approval of (A) the Exchange Offer Registration Statement and, if
required by the Registration Rights Agreement, the Shelf Registration Statement
and (B) the Guarantee of the Series B Notes by Speakeasy Gaming of Las
Vegas, Inc., with the Nevada Gaming Commission and the Nevada Gaming Control
Board, (iii) the order of the Commission declaring the Exchange Offer
Registration Statement or the Shelf Registration Statement, as the case may be,
effective (the Permits described in clause (ii) and (iii) of this Section 6(r),
collectively, the "Post-Closing Permits") and (iv) such Permits the failure of
which to make or obtain would not, singly or in the aggregate, have a Material
Adverse Effect.

        (s)  No Proceedings. Except as disclosed in the Offering Circular, there
is no action, claim, suit, demand, hearing, notice of violation or deficiency,
or proceeding (including, without limitation, any investigation or partial
proceeding, such as a deposition), domestic or foreign (collectively,
"Proceedings"), pending or, to the knowledge of the Company Entities, threatened
(i) either with respect to any of the Company Entities in connection with, or
that seeks to restrain, enjoin, prevent the consummation of, or otherwise
challenge, any of the Transaction Documents or any of the Transactions, or
(ii) that could, singly or in the aggregate, have a Material Adverse Effect.
None of the Company Entities is subject to any judgment, order, decree, rule or
regulation of any Governmental Authority that could, singly or in the aggregate,
have a Material Adverse Effect. No injunction or order has been issued and no
Proceeding is pending or, to the knowledge of the Company Entities, threatened
that (i) asserts that the offer, sale and delivery of the Series A Notes and the
Guarantees to the Initial Purchasers pursuant to this Agreement or the initial
resale of the Series A Notes and the Guarantees by the Initial Purchasers in the
manner contemplated by this Agreement is subject to the registration
requirements of the Act, or (ii) would prevent or suspend the issuance or sale
of the Notes, including the Exempt Resales, or the use of the Preliminary
Offering Circular, the Offering Circular, or any amendment or supplement
thereto, in any jurisdiction.

        (t)    Regulated Persons. Except with respect to planned operations in
Pennsylvania and Ohio, each of the Company Entities and each of their respective
directors, members, managers, officers, employees and agents (each of the
Company Entities and each of such other persons, a "Regulated Person" and,
collectively, the "Regulated Persons") has, and is in compliance with the terms
and

12

--------------------------------------------------------------------------------




conditions of, all Permits (including, without limitation, Permits with respect
to engaging in gaming and/or racing operations, as applicable and, if required,
Permits from the Ohio State Racing Commission), necessary or advisable to own,
lease, use and operate the properties and assets and to conduct and carry on the
businesses described in the Offering Circular, other than (i) such Permits the
failure of which to have would not, singly or in the aggregate, have a Material
Adverse Effect and (ii) Post-Closing Permits. All such Permits are valid and in
full force and effect. Each of the Regulated Persons is in compliance with the
terms and conditions of all Permits (including, without limitation, Permits with
respect to engaging in gaming and/or racing operations, as applicable) necessary
or advisable to own, lease, use and operate the properties and assets and to
conduct and carry on the businesses described in the Offering Circular, other
than where such failure to be in compliance would not, singly or in the
aggregate, have a Material Adverse Effect. None of the execution, delivery or
performance of any of the Transaction Documents, nor the compliance with the
terms and provisions thereof, nor the consummation of any of the Transactions
will allow or result in, and no event has occurred which allows or results in,
or after notice or lapse of time would allow or result in, the imposition of any
material penalty under, or the revocation or termination of, any such Permit or
any material impairment of the rights of the holder of any such Permit. None of
the Company Entities has any reason to believe that any issuer is considering
limiting, conditioning, suspending, modifying, revoking or not renewing any such
Permit.

        (u)  No Investigations of Regulated Persons. To the knowledge of the
Company Entities, (i) no Governmental Authority is investigating any Regulated
Person, and (ii) there is no basis for any of the Gaming/Racing Authorities to
deny the renewal of the current Permits held by any of the Regulated Persons,
except for (A) customary investigations of Nevada-regulated Company Entities by
the Nevada State Gaming Control Board and the Nevada Gaming Commission in
connection with a new application process to obtain necessary Permits for gaming
operations following the expiration of the current limited Permits in
October 2003 or (B) ordinary course investigations.

        (v)  Title to Assets. Immediately following the Closing, each of the
Company and the Subsidiaries (i) will have good and marketable title, free and
clear of all Liens (other than Permitted Liens), to all property and assets
described in the Offering Circular as being owned by it, (ii) will enjoy
peaceful and undisturbed possession under all leases to which it is a party as
lessee and (iii) will hold a valid leasehold interest with respect to each such
lease.

        (w)  Sufficiency and Condition of Assets. The assets of each of the
Company and the Subsidiaries include all of the assets and properties necessary
or required in, or otherwise material to, the conduct of the businesses of each
of them as currently conducted and as proposed to be conducted, and such assets
are in working condition, except where the failure of such assets to be in
working condition would not, singly or in the aggregate, have a Material Adverse
Effect.

        (x)  Insurance. Each of the Company and the Subsidiaries maintains
reasonably adequate insurance covering its properties, operations, personnel and
businesses against losses and risks in accordance with customary industry
practice. All such insurance is outstanding and duly in force.

        (y)  Real Property. No condemnation, eminent domain, or similar
proceeding exists, is pending or, to the knowledge of the Company Entities, is
threatened, with respect to or that could affect any properties or assets of
either of the Company or any of the Subsidiaries, except for such proceedings as
would not, singly or in the aggregate, have a Material Adverse Effect. Other
than as set forth in Schedule 6(y), no owned real property of either of the
Company or any of the Subsidiaries is subject to any sales contract, option,
right of first refusal or similar agreement or arrangement with any third party.
There is no real property currently under contract or subject to an option in
favor of any of the Company or any of the Subsidiaries, except for (i) real
property

13

--------------------------------------------------------------------------------




which the failure of the Company or any of the Subsidiaries to acquire, would
not, singly or in the aggregate, have a Material Adverse Effect, and (ii) the
real property listed on Schedule 6(y) hereto.

        (z)  Related Party Transactions. Except as adequately disclosed in the
Offering Circular, there are no material related party transactions between any
of the Company Entities and (i) any director (or nominee for election as a
director) or executive officer of any of the Company Entities, (ii) any
beneficial or record owner of more than five percent of any class of the
Company's voting securities or (iii) any member of the immediate family of any
of the foregoing persons.

        (aa) Taxes. All tax returns required to be filed by either of the
Company or by any of the Subsidiaries in any jurisdiction (including foreign
jurisdictions) have been filed and, when filed, all such returns were accurate
in all material respects, and all taxes, assessments, fees and other charges
(including, without limitation, withholding taxes, penalties and interest) due
or claimed to be due from either of the Company or from any of the Subsidiaries
have been paid, other than those being contested in good faith by appropriate
proceedings, or those that are currently payable without penalty or interest
and, in each case, for which an adequate reserve or accrual has been established
on the books and records of the Company or the Subsidiaries, as applicable, in
accordance with generally accepted accounting principles of the United States,
consistently applied ("GAAP"). There are no actual or proposed additional tax
assessments for any tax period against either of the Company or against any of
the Subsidiaries that could, singly or in the aggregate, have a Material Adverse
Effect. The charges, accruals and reserves on the books and records of the
Company and the Subsidiaries, as applicable, in respect of any tax liability for
any tax periods not finally determined are adequate to meet any assessments of
tax or re-assessments of additional tax for any such period.

        (bb) Intellectual Property. Other than as would not, singly or in the
aggregate, have a Material Adverse Effect, the Company and the Subsidiaries own,
possess or are licensed under, and have the right to use, all patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks and trade names (collectively,
"Intellectual Property") currently used in, or necessary for the conduct of,
their businesses, free and clear of all Liens, other than Permitted Liens. To
the knowledge of the Company Entities, no claims have been asserted by any
person challenging the use of any such Intellectual Property by any of the
Company or the Subsidiaries or questioning the validity or effectiveness of any
license or agreement related thereto, and there is no valid basis for any such
claim, and the use of such Intellectual Property by the Company and the
Subsidiaries will not infringe on the Intellectual Property rights of any other
person.

        (cc) Accounting Controls. Each of the Company and the Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) material transactions are executed in accordance
with management's general or specific authorization, (ii) material transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP, and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences.

        (dd) Financial Statements. The audited historical consolidated financial
statements and related notes of the Company and the Subsidiaries contained in
the Offering Circular (the "Company Audited Financial Statements") and the
unaudited condensed consolidated financial statements and related notes of the
Company and the Subsidiaries contained in the Offering Circular (the "Company
Interim Financial Statements" and, together with the Company Audited Financial

14

--------------------------------------------------------------------------------




Statements, the "Company Financial Statements") present fairly the consolidated
financial position, results of operations and cash flows of the Company and the
Subsidiaries, as of the respective dates and for the respective periods to which
they apply, and have been prepared in accordance with GAAP consistently applied
throughout the periods involved and the requirements of Regulation S-X that
would be applicable if the Offering Circular were a prospectus included in a
registration statement on Form S-1 filed under the Act (the "S-X Requirements").
The summary historical financial data included in the Offering Circular for the
Company and the Subsidiaries have been prepared on a basis consistent with that
of the Company Financial Statements and present fairly the financial position
and results of operations of the Company and the Subsidiaries, on a consolidated
basis, as of the respective dates and for the respective periods indicated.

        All other financial, statistical and market and industry related data
included in the Offering Circular are fairly and accurately presented in all
material respects and are based on or derived from sources the Company believe
to be reliable and accurate. Ernst & Young LLP are independent public
accountants with respect to the Company.

        (ee) No Material Adverse Change. Subsequent to the respective dates as
of which information is given in the Offering Circular, except as adequately
disclosed in the Offering Circular, (i) neither of the Company nor any of the
Subsidiaries has incurred any liabilities, direct or contingent, that are
material, singly or in the aggregate, to any of them, or has entered into any
material transactions not in the ordinary course of business, (ii) there has not
been any decrease in the capital stock, or any material increase in long-term
indebtedness or any material increase in short-term indebtedness of any of the
Company or the Subsidiaries, or any payment of or declaration to pay any
dividends or any other distribution with respect to any of the Company or the
Subsidiaries (other than dividends or distributions between the Company and any
of the Guarantors), and (iii) there has not been any material adverse change in
the properties, business, prospects, operations, earnings, assets, liabilities
or condition (financial or otherwise) of the Company and the Subsidiaries taken
as a whole (each of clauses (i), (ii) and (iii), a "Material Adverse Change").
Except as disclosed in the Offering Circular, there is no event that has
occurred or that is reasonably likely to occur which, if it were to occur, could
reasonably be expected, singly or in the aggregate, to have a Material Adverse
Effect or result in a Material Adverse Change.

        (ff) Ratings. No "nationally recognized statistical rating organization"
as such term is defined for purposes of Rule 436(g)(2) under the Act (i) has
imposed (or has informed either of the Company or any Guarantor that it is
considering imposing) any condition (financial or otherwise) on the Company's or
any Guarantor's retaining any rating assigned to any securities of either of the
Company or any Guarantor, or (ii) has indicated to either of the Company or any
Guarantor that it is considering (A) the downgrading, suspension, or withdrawal
of, or any review for a possible change that does not indicate the direction of
the possible change in, any rating so assigned, or (B) any change in the outlook
for any rating of any securities of either of the Company or any Guarantor.

        (gg) Solvency. Each of the Company and each Guarantor is incurring its
respective indebtedness under the Series A Notes and the Guarantees for proper
purposes and in good faith. Immediately before and after giving effect to the
issuance of the Series A Notes, (i) the assets of the Company and the
Subsidiaries (including the Guarantors), considered as a whole and as a going
concern, at a fair valuation, will exceed the sum of their debts, taken as a
whole; (ii) the present fair salable value of the assets of the Company and the
Subsidiaries (including the Guarantors), considered as a whole and as a going
concern, will exceed the amount required to pay their liability on their debts,
taken as a whole; (iii) the Company will have adequate capital with which to
conduct its present and anticipated businesses; and (iv) neither the Company nor
any Guarantor will intend to incur or believe or reasonably should believe that
it will incur debts beyond its ability to pay as those debts become due. The
Company is not aware of any reason why

15

--------------------------------------------------------------------------------




it would be inappropriate to consider, for purposes of clauses (i) and
(ii) above, the Company and the Subsidiaries as a going concern. For purposes of
this paragraph, "debts" includes contingent and unliquidated debts.

        (hh) No Solicitation. Neither of the Company nor any of their affiliates
nor anyone acting on their behalf has (i) taken, directly or indirectly, any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the Notes or to facilitate the sale or resale of any of the Notes,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Notes, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of either
of the Company.

        (ii) No Registration. Without limiting clause (r) above, no registration
under the Act, and no qualification of the Indenture under the TIA is required
for the sale of the Series A Notes and the Guarantees to the Initial Purchasers
as contemplated hereby or for the Exempt Resales, assuming (i) that the
purchasers in the Exempt Resales are Eligible Purchasers, (ii) the accuracy of
the Initial Purchasers' representations contained in Section 7, and (iii) the
accuracy of the representations made by each Accredited Investor who purchases
the Series A Notes pursuant to an Exempt Resale as set forth in the letter of
representation in the form of Annex A to the Offering Circular. No form of
general solicitation or general advertising (including, without limitation, as
such terms are defined in Regulation D under the Act) was used by either of the
Company or any of their respective affiliates or any of their respective
representatives in connection with the offer and sale of any of the Series A
Notes or in connection with Exempt Resales. No securities of the same class as
the Series A Notes have been offered, issued or sold by either of the Company or
any of their respective affiliates within the six-month period immediately prior
to the date hereof.

        (jj) ERISA. Except as set forth in Schedule 6(jj) hereto, neither of the
Company nor any of their respective "Affiliates" maintains a plan that is
intended to qualify under Section 401(a) of the Code, or is a "party in
interest" or a "disqualified person" with respect to any employee benefit plans.
No condition exists or event or transaction has occurred in connection with any
employee benefit plan that could result in either of the Company or any such
"Affiliate" incurring any liability, fine or penalty that could, singly or in
the aggregate, have a Material Adverse Effect. Neither of the Company nor any
trade or business under common control with the Company (for purposes of
Section 414(c) of the Code) maintains any employee pension benefit plan that is
subject to Title IV of the Employee Retirement Income Act of 1974, as amended,
or the rules and regulations promulgated thereunder ("ERISA").

        The terms "employee benefit plan," "employee pension benefit plan," and
"party in interest" shall have the meanings assigned to such terms in Section 3
of ERISA. The term "Affiliate" shall have the meaning assigned to such term in
Section 407(d)(7) of ERISA, and the term "disqualified person" shall have the
meaning assigned to such term in section 4975 of the Internal Revenue Code of
1986, as amended, or the rules, regulations and published interpretations
promulgated thereunder (collectively the "Code").

        (kk) Investment Company Act and Other Federal Regulations. None of the
Company nor any of the Subsidiaries has taken, and none of them will take, any
action that may cause this Agreement or the issuance of the Series A Notes to,
and none of the Transactions will, violate or result in a violation of Section 7
of the Exchange Act (including, without limitation, Regulation T (12 C.F.R.
Part 220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R.
Part 224) of the Board of Governors of the Federal Reserve System). Neither of
the Company or any of the Subsidiaries is subject to regulation, or shall become
subject to regulation upon the consummation of the Offering and sale of the
Series A Notes and the application of the net proceeds thereof as described in
the

16

--------------------------------------------------------------------------------




Offering Circular, or the consummation of any of the other Transactions, under
the Investment Company Act of 1940, as amended, and the rules and regulations
and interpretations promulgated thereunder, or under any other Federal or state
statute or regulation limiting its ability to incur or assume indebtedness for
borrowed money.

        (ll) No Brokers. Neither of the Company nor any of the Subsidiaries has
dealt with any broker, finder, commission agent or other person (other than the
Initial Purchasers) in connection with the Transactions and neither of the
Company or any of the Subsidiaries is under any obligation to pay any broker's
fee or commission in connection with the Transactions (other than commissions
and fees to the Initial Purchasers as set forth in the Offering Circular).

        (mm) No Labor Disputes. To the knowledge of the Company Entities, none
of the Company Entities is engaged in any unfair labor practice. There is (i) no
unfair labor practice complaint or other proceeding pending or, to the knowledge
of the Company Entities, threatened against either of the Company or any of the
Subsidiaries before the National Labor Relations Board or any state, local or
foreign labor relations board or any industrial tribunal, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending or, to the knowledge of the Company Entities,
threatened, (ii) no strike, labor dispute, slowdown or stoppage pending or, to
the knowledge of the Company Entities, threatened against either of the Company
or any of the Subsidiaries, and (iii) no union representation question existing
with respect to the employees of either of the Company or any of the
Subsidiaries, and, to the knowledge of the Company Entities, no union organizing
activities are taking place that, in the case of each of clauses (i), (ii) and
(iii) above, would, singly or in the aggregate, have a Material Adverse Effect.

        (nn) Environmental Laws. Except as disclosed in the Offering Circular or
as otherwise would not, singly or in the aggregate, have a Material Adverse
Effect or otherwise require disclosure in the Offering Circular, (i) neither of
the Company nor any of the Subsidiaries has been or is in violation of any
federal, state or local laws and regulations relating to pollution or protection
of human health or the environment, including, without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of toxic or hazardous substances, materials or wastes, or petroleum and
petroleum products ("Materials of Environmental Concern"), or otherwise relating
to the protection of human health and safety, or the use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(collectively, "Environmental Laws"), which violation includes, but is not
limited to, noncompliance with, or lack of, any permits or other environmental
authorizations; (ii) there are no circumstances, either past, present or that
are reasonably foreseeable, that may lead to any such violation in the future;
(iii) neither of the Company nor any of the Subsidiaries has received any
communication (written or oral), whether from a Governmental Authority or
otherwise, alleging any such violation; (iv) there is no pending or, to the
knowledge of the Company Entities, threatened claim, action, investigation,
notice (written or oral) or other Proceeding by any person or entity alleging
potential liability of either of the Company or any of the Subsidiaries (or
against any person or entity for whose acts or omissions the Company or any of
the Subsidiaries is or may reasonably be expected to be liable, either
contractually or by operation of law) for investigatory, cleanup, or other
response costs, or natural resources or property damages, or personal injuries,
attorney's fees or penalties relating to (A) the presence, or release into the
environment, of any Materials of Environmental Concern at any location, or
(B) circumstances forming the basis of any violation or potential violation, of
any Environmental Law (collectively, "Environmental Claims"); and (v) there are
no past or present actions, activities, circumstances, conditions, events or
incidents that could form the basis of any Environmental Claim.

        Each of the Company and the Subsidiaries, as the Company reasonably
believes to be necessary and appropriate, (i) has conducted a review of the
effect of Environmental Laws on the

17

--------------------------------------------------------------------------------




business, operations and properties of each of the Company and the Subsidiaries,
in the course of which, or as a result of which, the Company has identified and
evaluated associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for cleanup, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities, and any potential liabilities to
third parties); and (ii) has conducted, as necessary and appropriate,
environmental investigations of, and, in any case, has reviewed reasonably
available information regarding, the business, properties and operations of each
of the Company and the Subsidiaries, and of other properties within the vicinity
(consistent with ASTM or other applicable industry standards with respect to
such offsite properties) of their business, properties and operations, as the
Company reasonably believes to be necessary and appropriate for the
circumstances of each such property and operation; on the basis of such reviews,
investigations and inquiries, the Company has reasonably concluded that any
costs and liabilities associated with such matters would not have, singularly or
in the aggregate, a Material Adverse Effect or otherwise require disclosure in
the Offering Circular.

        (oo) Directed Selling Efforts. None of the Company Entities nor any of
their respective affiliates or any person acting on its or their behalf (other
than the Initial Purchasers, as to whom the Company Entities make no
representation) has engaged or will engage in any directed selling efforts
within the meaning of Regulation S under the Act ("Regulation S") with respect
to the Series A Notes or the Guarantees.

        (pp) Offshore Transactions. The Series A Notes offered and sold in
reliance on Regulation S have been and will be offered and sold only in offshore
transactions, as such term is defined in Regulation S ("Offshore Transactions").

        (qq) No Plan or Scheme. The sale of the Series A Notes pursuant to
Regulation S is not part of a plan or scheme to evade the registration
provisions of the Act.

        (rr) Regulation S Offering Restrictions. The Company Entities and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Company Entities make no representation) have
complied with and will comply with the offering restrictions requirements of
Regulation S in connection with the offering of the Series A Notes outside the
United States.

        (ss) Restricted Period. The Series A Notes sold in reliance on
Regulation S will be represented upon issuance by a temporary global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903(b)(3) of the Act and only upon
certification of beneficial ownership of such Series A Notes by non-U.S. persons
or U.S. persons who purchased such Series A Notes in transactions that were
exempt from the registration requirements of the Act.

        (tt) Representations and Warranties. Each certificate signed by any
officer of any of the Company Entities and delivered to the Initial Purchasers
or counsel for the Initial Purchasers in connection with the Transactions shall
be deemed to be a representation and warranty by such Company Entities to the
Initial Purchasers as to the matters covered thereby.

        7.    Representations and Warranties of the Initial Purchasers. Each
Initial Purchaser, severally but not jointly, represents and warrants to the
Company and the Guarantors that:

        (a)  QIB or Accredited Investor. It is either a QIB or an Accredited
Investor, in either case, with such knowledge and experience in financial and
business matters as is necessary in order to evaluate the merits and risks of an
investment in the Series A Notes.

        (b)  Eligible Purchasers. It (i) is not acquiring the Series A Notes
with a view to any distribution thereof that would violate the Act or the
securities laws of any state of the United

18

--------------------------------------------------------------------------------




States or any other applicable jurisdiction, and (ii) will be soliciting offers
for the Series A Notes only from, and will be reoffering and reselling the
Series A Notes only to, persons in the United States whom it reasonably believes
to be (A) QIBs in reliance on the exemption from the registration requirements
of the Act provided by Rule 144A under the Act, (B) Accredited Investors that
execute and deliver to each of the Company and the Initial Purchasers a letter
containing certain representations and agreements in the form attached as Annex
A to the Offering Circular or (C) Regulation S Purchasers in Offshore
Transactions in reliance upon Regulation S under the Act.

        (c)  No General Solicitation. No form of general solicitation or general
advertising within the meaning of Section 502(c) of the Act has been or will be
used by the Initial Purchaser or any of its representatives in connection with
the offer and sale of any of the Series A Notes.

        (d)  Representations of Eligible Purchasers. In connection with the
Exempt Resales, it will solicit offers to buy the Series A Notes only from, and
will offer and sell the Series A Notes only to, persons whom it reasonably
believes to be Eligible Purchasers, who, in purchasing such Series A Notes, will
be deemed to have represented and agreed that (i) if such Eligible Purchaser is
a QIB that it is purchasing the Series A Notes for its own account or for the
account of another QIB; (ii) such Series A Notes have not been registered under
the Act or any other applicable securities law, and may not be offered, sold or
otherwise transferred prior to the date which is two years (or such other period
that may hereafter be provided under Rule 144(k) under the Act as permitting
resales of restricted securities by non-affiliates without restriction) after
the later of the original issue date of the Series A Notes and the last date on
which the Company or any affiliate of the Company was the owner of the Series A
Notes (or any predecessor of the Series A Notes) only (A) to the Company
pursuant to the indenture governing the Notes, (B) pursuant to a registration
statement which has been declared effective under the Act, (C) for so long as
the Series A Notes are eligible for resale pursuant to Rule 144A under the Act,
to a person who the seller reasonably believes is a QIB that purchases for its
own account or the account of a QIB to whom notice is given that the transfer is
being made in reliance on Rule 144A under the Act, (D) outside the United States
in an Offshore Transaction in accordance with Rule 904 under the Act, (E) to an
institutional "accredited investor" within the meaning of subparagraph (a)(1),
(2), (3) or (7) of Rule 501 under the Act that is acquiring the Series A Notes
for its own account or the account of such an institutional "accredited
investor," for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution in violation of the Act or (E) pursuant to
another available exemption from the registration requirements of the Act,
subject to the Company's and the Trustee's right prior to any such offer, sale
or transfer pursuant to clause (E) or (F) above to require the delivery of an
opinion of counsel, certifications and/or other information satisfactory to each
of them, and in each of the foregoing cases, a certificate of transfer in the
form appearing on the Series A Notes is completed and delivered by the
transferor to the Trustee and in each case in accordance with applicable
securities laws of any U.S. state or any other applicable jurisdiction; and
(iii) that the holder will, and each subsequent holder is required to, notify
any purchaser from it of the Series A Notes of the resale restrictions set forth
in clause (ii) above.

        (e)  Power and Authority. It has all requisite power and authority to
enter into, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and each of this Agreement and the Registration
Rights Agreement has been duly and validly authorized by it.

        (f)    Directed Selling Efforts. Such Initial Purchaser and its
affiliates or any person acting on its or their behalf have not engaged and will
not engage in any directed selling efforts within the meaning of Regulation S
with respect to the Series A Notes or the Guarantees.

19

--------------------------------------------------------------------------------






        (g)  Offshore Transactions. The Series A Notes offered and sold by such
Initial Purchaser pursuant hereto in reliance on Regulation S have been and will
be offered and sold only in Offshore Transactions.

        (h)  No Plan or Scheme. The sale of the Series A Notes offered and sold
by such Initial Purchaser pursuant hereto in reliance on Regulation S is not
part of a plan or scheme to evade the registration provisions of the Act.

        (i)    Regulation S Offering Restrictions. Such Initial Purchaser agrees
that it has not offered or sold and will not offer or sell the Series A Notes in
the United States or to, or for the benefit or account of, a U.S. Person (other
than a distributor), in each case, as defined in Rule 902 under the Act (i) as
part of its distribution at any time and (ii) otherwise until 40 days after the
later of the commencement of the offering of the Series A Notes pursuant hereto
and the Closing Date, other than in accordance with Regulation S of the Act or
another exemption from the registration requirements of the Act. Such Initial
Purchaser agrees that, during such 40-day restricted period, it will not cause
any advertisement with respect to the Series A Notes (including any "tombstone"
advertisement) to be published in any newspaper or periodical or posted in any
public place and will not issue any circular relating to the Series A Notes,
except such advertisements as permitted by and include the statements required
by Regulation S.

        (j)    Notice Required. Such Initial Purchaser agrees that, at or prior
to confirmation of a sale of Series A Notes by it to any distributor, dealer or
person receiving a selling concession, fee or other remuneration during the
40-day restricted period referred to in Rule 903(b)(3) under the Act, it will
send to such distributor, dealer or person receiving a selling concession, fee
or other remuneration a confirmation or notice to substantially the following
effect:

"The Series A Notes covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the Offering and the
Closing Date, except in either case in accordance with Regulation S under the
Securities Act (or Rule 144A under the Securities Act or to institutional
"accredited investors," as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act) in transactions that are exempt from the registration
requirements of the Securities Act), and in connection with any subsequent sale
by you of the Series A Notes covered hereby in reliance on Regulation S during
the period referred to above to any distributor, dealer or person receiving a
selling concession, fee or other remuneration, you must deliver a notice to
substantially the foregoing effect. Terms used above have the meanings assigned
to them in Regulation S."

        (k)  Regulation S Security. Such Initial Purchaser agrees that the
Series A Notes offered and sold in reliance on Regulation S will be represented
upon issuance by a global security that may not be exchanged for definitive
securities until the expiration of the 40-day restricted period referred to in
Rule 903(b)(3) of the Act and only upon certification of beneficial ownership of
such Series A Notes by non-U.S. persons or U.S. persons who purchased such
Series A Notes in transactions that were exempt from the registration
requirements of the Act.

        8. Indemnification.

        (a)  Indemnification of Initial Purchasers. Each of the Company Entities
shall, jointly and severally, without limitation as to time, indemnify and hold
harmless each of the Initial Purchasers and each person, if any, who controls
(within the meaning of Section 15 of the Act or Section 20(a) of the Exchange
Act) any of the Initial Purchasers (any of such persons being hereinafter
referred to as a "controlling person"), and the respective officers, directors,
partners,

20

--------------------------------------------------------------------------------

employees, representatives and agents of any of the Initial Purchasers and any
such controlling person (collectively, the "Purchaser Indemnified Parties"), to
the fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys' fees) and expenses (including, without limitation, costs
and expenses incurred in connection with investigating, preparing, pursuing or
defending against any of the foregoing) (collectively, "Losses"), as incurred,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with (i) any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Circular or the Offering
Circular (or any amendment or supplement thereto) or (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that neither of the
Company nor any Guarantor shall be liable under the indemnity provided in this
Section 8(a) to any Purchaser Indemnified Party for any Losses that (A) result
solely from an untrue statement of a material fact contained in, or the omission
of a material fact from, any Preliminary Offering Circular, which untrue
statement or omission was corrected in the Offering Circular (as then amended or
supplemented) if it shall have been determined by a court of competent
jurisdiction by final and nonappealable judgment that (1) such Purchaser
Indemnified Party sold the Notes to the person alleging such Loss and failed to
send or give, at or prior to the written confirmation of such sale, a copy of
the Offering Circular (as then amended or supplemented), if required by law to
have so delivered it, and (2) the Company had previously furnished copies of the
corrected Offering Circular to such Purchaser Indemnified Party within a
reasonable amount of time prior to such sale or such confirmation, and (3) the
corrected Offering Circular, if delivered, would have been a complete defense
against the person asserting such Loss; or (B) are based on an untrue statement
or omission or alleged untrue statement or omission made in reliance on and in
conformity with the Furnished Information. The parties hereto agree that the
only information furnished in writing to the Company by the Initial Purchasers
specifically for inclusion in the Preliminary Offering Circular or the Offering
Circular is the Furnished Information. The Company shall notify the Initial
Purchasers promptly of the institution, threat or assertion of any Proceeding of
which either of the Company or any Subsidiary is aware in connection with the
matters addressed by this Agreement which involves either of the Company, any of
the Subsidiaries or any of the Purchaser Indemnified Parties.

        (b)  Actions Against Parties; Notification. If any Proceeding shall be
brought or asserted against any person entitled to indemnification hereunder (an
"Indemnified Party"), such Indemnified Party shall give prompt written notice to
the party or parties from which such indemnification is sought (the
"Indemnifying Parties" and each, an "Indemnifying Party"); provided, that the
failure to so notify the Indemnifying Parties shall not relieve any of the
Indemnifying Parties from any obligation or liability except to the extent (but
only to the extent) that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal) that such
Indemnifying Party has been prejudiced materially by such failure.

        The Indemnifying Parties shall have the right, exercisable by giving
written notice to an Indemnified Party, within 20 Business Days after receipt of
written notice from such Indemnified Party of such Proceeding, to assume, at
their expense, the defense of any such Proceeding; provided, that an Indemnified
Party shall have the right to employ separate counsel in any such Proceeding and
to participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (i) the
Indemnifying Parties have agreed to pay such fees and expenses; (ii) the
Indemnifying Parties shall have failed promptly to assume the defense of such
Proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (iii) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and one or
more Indemnifying Parties (or any affiliates or controlling persons of any of
the Indemnifying Parties), and such Indemnified Party shall have been advised by
counsel that there

21

--------------------------------------------------------------------------------

may be one or more defenses available to such Indemnified Party that are in
addition to, or in conflict with, those defenses available to the indemnifying
party or such affiliate or controlling person (in which case, if such
Indemnified Party notifies the Indemnifying Parties in writing that it elects to
employ separate counsel at the expense of the Indemnifying Parties, the
Indemnifying Parties shall not have the right to assume the defense thereof and
the reasonable fees and expenses of such counsel shall be at the expense of the
Indemnifying Parties; it being understood, however, that, the Indemnifying
Parties shall not, in connection with any one such Proceeding or separate but
substantially similar or related Proceedings in the same jurisdiction, arising
out of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (together with appropriate
local counsel) at any time for such Indemnified Party).

        None of the Indemnifying Parties shall, without the prior written
consent of the Indemnified Party, consent to entry of any judgment in or enter
into any settlement of any pending or threatened Proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Party is a party thereto) unless such judgment or settlement
includes, as an unconditional term thereof, the giving by the claimant or
plaintiff to each Indemnified Party of a release, in form and substance
reasonably satisfactory to the Indemnified Party, from all Losses that may arise
from such Proceeding or the subject matter thereof (whether or not any
Indemnified Party is a party thereto).

        (c)  Indemnification of the Company Entities. Each of the Initial
Purchasers shall, severally but not jointly, indemnify and hold harmless each of
the Company Entities and each of their controlling persons and the respective
members, managers, officers, directors, partners, employees, representatives and
agents of the Company Entities and any such controlling person to the same
extent as the foregoing indemnity from the Company Entities to each of the
Purchaser Indemnified Parties stated in Section 8(a), but only with respect to
Losses that are caused by an untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with the Furnished
Information. The parties hereto agree that the only information furnished in
writing to the Company by the Initial Purchasers specifically for inclusion in
the Preliminary Offering Circular or the Offering Circular is the Furnished
Information. Notwithstanding the foregoing, any liability of an Initial
Purchaser hereunder shall be limited to an amount not to exceed the excess (such
excess, the "Aggregate Amount") of (i) the aggregate gross proceeds received by
such Initial Purchaser from the sale of the Series A Notes over (ii) the sum of
(A) the aggregate price at which such Initial Purchaser purchased the Series A
Notes from the Company and (B) the amount of any Losses that such Initial
Purchaser or such Initial Purchaser's Purchaser Indemnified Parties otherwise
have been required to pay by reason of such untrue or alleged untrue statement
of such omission or alleged omission.

        (d)  Contribution. If the indemnification provided for in this Section 8
is unavailable to an Indemnified Party or is insufficient to hold such
Indemnified Party harmless for any Losses in respect of which this Section 8
would otherwise apply by its terms (other than by reason of exceptions provided
in this Section 8), then each indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Subsidiaries, on the one hand, and the Initial Purchasers, on the other hand,
from the Offering or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company Entities, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative benefits received by the Company Entities, on the one hand, and the
Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from the

22

--------------------------------------------------------------------------------




Offering (before deducting expenses) received by the Company Entities, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers, on the other hand, bear to the total price of the Series A Notes in
Exempt Resales as set forth on the cover page of the Offering Circular. The
relative fault of the Company Entities, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Subsidiary, on the one hand, or the Initial
Purchasers, on the other hand, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by an Indemnified Party as a result of any
Losses shall be deemed to include any legal or other fees or expenses incurred
by such party in connection with any Proceeding, to the extent such party would
have been indemnified for such fees or expenses if the indemnification provided
for in this Section 8 was available to such party.

        Each party hereto agrees that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), the Initial Purchasers
shall not be required to contribute, in the aggregate, any amount in excess of
the Aggregate Amount. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

        (e)  Nonexclusive Remedy. The indemnity and contribution agreements
contained in this Section 8 are in addition to any liability that any of the
Indemnifying Parties may otherwise have to the Indemnified Parties, and do not
limit in any way rights or remedies which may otherwise be available at law or
in equity.

        9.    Conditions.

        (a)  Conditions to Obligations of Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Series A Notes under this Agreement are
subject to the satisfaction or waiver of each of the following conditions:

          (i)  Representations and Warranties of Company Entities. All the
representations and warranties of each of the Company Entities in this Agreement
and in each of the Transaction Documents to which it is a party shall be true
and correct in all material respects (other than representations and warranties
with a Material Adverse Effect qualifier or other materiality qualifier, which
shall be true and correct as written) at and as of the Closing Date after giving
effect to the Transactions with the same force and effect as if made on and as
of such date. On or prior to the Closing Date, each of the Company and the
Subsidiaries and, to the knowledge of the Company Entities, each other party to
the Transaction Documents (other than the Initial Purchasers) shall have
performed or complied in all material respects with all of the agreements and
satisfied in all material respects all conditions on their respective parts to
be performed, complied with or satisfied pursuant to the Operative Documents.

        (ii)  Contents of Offering Circular. The Preliminary Offering Circular
as of its date did not, and the Offering Circular, as of its date did not and,
without giving effect to any amendment or supplement thereto, as of the Closing
Date does not, and each supplement or amendment thereto as of its date did not,
contain any untrue statement of a material fact or omit to state any material
fact (except, in the case of the Preliminary Offering Circular, for pricing
terms, other financial terms intentionally left blank and other changes in the
structure of the transaction described in the Preliminary Offering Circular
which arose after the date of the Preliminary Offering Circular) necessary in
order to make the statements therein, in the light of the circumstances under
which

23

--------------------------------------------------------------------------------




they were made, not misleading; provided, that the foregoing shall not apply to
any statements or omissions made by the Company in reliance on and in conformity
with the Furnished Information.

        (iii)  Availability of Offering Circular. The Offering Circular shall
have been printed and copies made available to the Initial Purchasers not later
than 12:00 noon, New York City time, on the first Business Day following the
date of this Agreement or at such later date and time as the Initial Purchasers
may approve.

        (iv)  No Injunction. No injunction, restraining order or order of any
nature by a Governmental Authority shall have been issued as of the Closing Date
that would prevent or interfere with the issuance and sale of the Series A Notes
and the Guarantees or the consummation of any of the Transactions; and no stop
order suspending the qualification or exemption from qualification of any of the
Series A Notes in any jurisdiction shall have been issued and no Proceeding for
that purpose shall have been commenced or be pending or contemplated.

        (v)  No Proceedings. No action shall have been taken and no Applicable
Law shall have been enacted, adopted or issued that would, as of the Closing
Date, prevent the consummation of any of the Transactions. No Proceeding shall
be pending or threatened other than Proceedings that (A) if adversely determined
would not, singly or in the aggregate, adversely affect the issuance or
marketability of the Series A Notes, and (B) would not, singly or in the
aggregate, have a Material Adverse Effect.

        (vi)  No Material Adverse Change. Since the date as of which information
is given in the Offering Circular (without giving effect to any amendment
thereto or supplement thereto), there shall not have been any Material Adverse
Change.

      (vii)  PORTAL. The Notes shall have (A) been designated PORTAL securities
in accordance with the rules and regulations adopted by the NASD relating to
trading in the PORTAL market, and (B) received a rating of "B+" and "B2" from
Standard & Poor's Corporation and Moody's Investors Services, Inc.,
respectively.

      (viii)  Maintenance of Rating. As of the Closing Date, (i) there shall not
have occurred any downgrading, suspension or withdrawal of, nor shall any notice
have been given of any potential or intended downgrading, suspension or
withdrawal of, or of any review (or of any potential or intended review) for a
possible change that does not indicate the direction of the possible change in,
any rating of any securities of either of the Company (including, without
limitation, the placing of any of the foregoing ratings on credit watch with
negative or developing implications or under review with an uncertain direction)
by any "nationally recognized statistical rating organization" as such term is
defined for purposes of Rule 436(g)(2) under the Act, (ii) there shall not have
occurred any change, nor shall any notice have been given of any potential or
intended change, in the outlook for any rating of any securities of either of
the Company by any such rating organization and (iii) no such rating
organization shall have given notice that it has assigned (or is considering
assigning) a lower rating to the Notes than that on which the Notes were
marketed.

        (ix)  Officers', Secretary's and Solvency Certificates. The Initial
Purchasers shall have received on the Closing Date (A) certificates dated the
Closing Date, signed by (1) the Chief Executive Officer, and (2) the principal
financial or accounting officer of each of the Company Entities, on behalf of
such Company Entity, confirming the matters set forth in paragraphs (i), (ii),
(iv), (v), (vi), (viii) and (xiv) of this Section 9(a), (B) a certificate, dated
the Closing Date, signed by the (1) Chief Executive Officer and (2) the
principal financial or accounting officer of each of the Company Entities, on
behalf of each such Company Entity, stating that the industry, statistical and
market-related data included in the Offering Circular has been reviewed by such
persons and, to the best knowledge of such persons, subject to the risks and
limitations described in the Preliminary Offering Circular and the Offering
Circular, is true and accurate in all material

24

--------------------------------------------------------------------------------




respects and is based on or derived from sources which the Company believe to be
reliable and accurate, which certificate shall be in form and substance
satisfactory to counsel for the Initial Purchasers, (C) a certificate, dated the
Closing Date, signed by the Secretary of each of the Company Entities,
certifying such matters as the Initial Purchasers may reasonably request, and
(D) a certificate of solvency, dated the Closing Date, signed by the principal
financial or accounting officer of the Company Entities substantially in the
form previously approved by the Initial Purchasers.

        (x)  Opinions of Counsel. The Initial Purchasers shall have received, a
favorable opinion (in form and substance satisfactory to the Initial Purchasers
and counsel to the Initial Purchasers), dated the Closing Date, of each of the
following: (A) Ruben & Aronson, LLP, special counsel to the Company Entities,
containing opinions substantially to the effect of the opinions set forth in
Exhibit A hereto; (B) Jackson & Kelly, special West Virginia counsel to
Mountaineer Park, Inc., containing the opinions substantially to the effect of
the opinions set forth in Exhibit B hereto; (C) Jones Vargas, special Nevada
counsel to Speakeasy Gaming of Las Vegas, Inc. and Speakeasy Gaming of
Reno, Inc. containing the opinions substantially to the effect of the opinions
set forth in Exhibit C hereto; (D) DKW Law Group, special Pennsylvania counsel
to Presque Isle Downs, Inc., containing the opinions substantially to the effect
of the opinions set forth in Exhibit D hereto; (E) Crabbe, Brown & James,
special Ohio counsel to Racing Acquisition, Inc., containing the opinions
substantially to the effect of the opinions set forth in Exhibit E hereto; and
(F)  Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Initial
Purchasers.

        (xi)  Accountants' Comfort Letters. The Initial Purchasers shall have
received from Ernst & Young LLP, independent public accountants with respect to
the Company, (1) a customary comfort letter, dated as of the date of the
Offering Circular, in form and substance satisfactory to the Initial Purchasers,
containing the information and statements of the type ordinarily included in
accountants' "comfort letters," with respect to the financial statements of the
Company and the Subsidiaries and certain financial information with respect to
the Company and the Subsidiaries contained in the Offering Circular and (2) a
customary comfort letter, dated the Closing Date, in form and substance
satisfactory to the Initial Purchasers, to the effect that Ernst & Young LLP
reaffirms the statements made in its letter furnished pursuant to clause (1)
above, except that the specified date referred to shall be a date not more than
five days prior to the Closing Date.

      (xii)  Execution and Delivery of Documents. The Operative Documents shall
have been executed and delivered by all parties thereto and the Initial
Purchasers shall have received a fully executed original of each Operative
Document.

      (xiii)  Additional Transaction Documents. The Initial Purchasers or their
counsel shall have received copies of all opinions, certificates, letters and
other documents delivered under or in connection with the Operative Documents.

      (xiv)  Consummation of Transactions. Each of the Transactions shall have
been consummated on terms that conform to the description thereof in the
Offering Circular. The terms of each Document shall conform in all material
respects to the description thereof in the Offering Circular.

      (xv)  Permits. All Permits required to be obtained from, and all notices
or declarations required to be made with, any Gaming/Racing Authority or other
Governmental Authority to permit the issuance and sale of the Series A Notes and
the Guarantees in accordance with the terms of, and in the aggregate principal
amount set forth in, this Agreement shall have been obtained and made, in each
case free of any conditions other than those set forth in this Agreement; and
all Permits (other than the Post-Closing Permits) required to be obtained from,
and all notices or declarations required to be made with, any Gaming/Racing
Authority or other Governmental Authority to consummate the other Transactions
contemplated by the Transaction Documents shall have been

25

--------------------------------------------------------------------------------




obtained and made, in each case free of any conditions other than those set
forth in such Transaction Documents or as described in the Offering Circular.

      (xvi)  Filing of Form 8-K. The Company shall have filed with the
Commission a Form 8-K containing (A) a "Management's Discussion and Analysis of
Financial Condition and Results of Operations" for the year ended December 31,
2002 compared to the year ended December 31, 2001 and (B) audited financial
statements and notes thereto as of December 31, 2001 and 2002, and for each of
the years in the three-year period ended December 31, 2002 (including a report
of Ernst & Young LLP thereon), that, in the case of each of (A) and (B), are
substantially identical to those set forth in the Offering Circular.

    (xvii)  Additional Documents. Counsel to the Initial Purchasers shall have
been furnished with such documents as they may reasonably require for the
purpose of enabling them to review or pass upon the matters referred to in this
Section 9 and in order to evidence the accuracy, completeness and satisfaction
of the representations, warranties and conditions contained in this Agreement.

        (b)  Conditions to the Company's and the Guarantors' Obligations. The
obligations of the Company to sell, and the obligations of the Guarantors to
guarantee, the Series A Notes under this Agreement are subject to the
satisfaction or waiver of each of the following conditions:

          (i)  Payment. The Initial Purchasers shall have delivered payment to
the Company for the Series A Notes pursuant to Sections 2 and 4 of this
Agreement and shall have complied in all material respects with all other
obligations and agreements required to be complied with by it hereunder on or
prior to the Closing Date.

        (ii)  Representations and Warranties. All of the representations and
warranties of the Initial Purchasers in this Agreement shall be true and correct
in all material respects at and as of the Closing Date, with the same force and
effect as if made on and as of such date.

        (iii)  No Injunctions. No injunction, restraining order or order of any
nature by a Governmental Authority shall have been issued as of the Closing Date
that would prevent or interfere with the issuance and sale of the Series A
Notes; and no stop order suspending the qualification or exemption from
qualification of any of the Series A Notes in any jurisdiction shall have been
issued and no Proceeding for that purpose shall have been commenced or be
pending or contemplated as of the Closing Date.

        10.  Termination. This Agreement shall become effective upon the
execution and delivery of this Agreement by the parties hereto. The Initial
Purchasers may terminate this Agreement at any time prior to the Closing Date by
written notice to the Company if any of the following has occurred:

        (a)  Material Adverse Effect. Since the date as of which information is
given in the Offering Circular, any Material Adverse Effect or any Material
Adverse Change that could, in the Initial Purchasers' judgment, (i) make it
impracticable or inadvisable to proceed with the Offering or delivery of the
Series A Notes, including the Exempt Resales, on the terms and in the manner
contemplated in the Offering Circular or (ii) materially impair the investment
quality of the Notes.

        (b)  Failure to Satisfy Conditions. The failure of any of the Company
Entities to satisfy the conditions contained in Section 9(a) on or prior to the
Closing Date.

        (c)  Outbreak of Hostilities. Any outbreak or escalation of hostilities,
any declaration of war by the United States, any other calamity, emergency or
crisis, any material adverse change in economic conditions in or the financial
markets of the United States or elsewhere or any change or development involving
a prospective change in national or international political, financial or
economic conditions, in each case the effect of which could make it, in the
Initial Purchasers' judgment, impracticable or inadvisable to market or proceed
with the offering or delivery of the

26

--------------------------------------------------------------------------------




Series A Notes on the terms and in the manner contemplated in the Offering
Circular or to enforce contracts for the sale of any of the Series A Notes.

        (d)  Suspension of Trading. The suspension or limitation of trading
generally in securities on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market or any setting of limitations on prices
for securities on any such exchange or on the Nasdaq National Market.

        (e)  Enactment of Adverse Law. The enactment, publication, decree or
other promulgation after the date hereof of any Applicable Law that in the
Initial Purchasers' opinion materially and adversely affects, or could
materially and adversely affect, the properties, business, prospects,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of either of the Company or any of the Subsidiaries.

        (f)    Downgrade of Securities. On or after the date hereof, (i) there
shall not have occurred any downgrading, suspension or withdrawal of, nor shall
any notice have been given of any potential or intended downgrading, suspension
or withdrawal of, or of any review (or of any potential or intended review) for
a possible change that does not indicate the direction of the possible change
in, any rating of any of the Company Entities or any securities of any of the
Company Entities (including, without limitation, the placing of any of the
foregoing ratings on credit watch with negative or developing implications or
under review with an uncertain direction) by any "nationally recognized
statistical rating organization" as such term is defined for purposes of
Rule 436(g)(2) under the Act, (ii) there shall not have occurred any change, nor
shall any notice have been given of any potential or intended change, in the
outlook for any rating of any of the Company Entities or any securities of any
of the Company Entities (by any such rating organization and (iii) no such
rating organization shall have given notice that it has assigned (or is
considering assigning) a lower rating to the Notes than that on which the Notes
were marketed.

        (g)  Banking Moratorium. The declaration of a banking moratorium by any
Governmental Authority; or the taking of any action by any Governmental
Authority after the date hereof in respect of its monetary or fiscal affairs
that in the Initial Purchasers' opinion could have a material adverse effect on
the financial markets in the United States or elsewhere.

        The respective indemnities, contribution and expense reimbursement
provisions and agreements, and representations, warranties and other statements
of the Company Entities and the Initial Purchasers set forth in or made pursuant
to this Agreement shall remain operative and in full force and effect, and will
survive, regardless of (i) any investigation, or statement as to the results
thereof, made by or on behalf of the Initial Purchasers or any of the Company
Entities, or any of their respective officers, directors, members or managers or
any of their respective controlling persons, (ii) acceptance of the Notes, and
payment for them hereunder, and (iii) any termination of this Agreement
(including, without limitation, any termination pursuant to this Section 10).
Without limiting the foregoing, notwithstanding any termination of this
Agreement, the Company Entities shall be and shall remain jointly and severally
liable (i) for all expenses that they have agreed to pay pursuant to
Section 5(f), and (ii) pursuant to Section 8.

        11.  Default of Initial Purchasers. If one of the Initial Purchasers
defaults in its obligations to purchase Notes hereunder and the aggregate
principal amount of the Notes that such defaulting Initial Purchaser agreed but
failed to purchase does not exceed 10% of the total principal amount of the
Notes, the non-defaulting Initial Purchaser may make arrangements satisfactory
to the Company for the purchase of such Notes by other persons, including the
non-defaulting Initial Purchaser, but if no such arrangements are made by the
Closing Date, the non-defaulting Initial Purchaser shall be obligated to
purchase the Notes that such defaulting Initial Purchaser agreed but failed to
purchase. If one Initial Purchaser so defaults and the aggregate principal
amount of the Notes with respect to which such default occurs exceeds 10% of the
total principal amount of the Notes and arrangements satisfactory to

27

--------------------------------------------------------------------------------


the non-defaulting Initial Purchaser and the Company for the purchase of such
Notes by other persons are not made within 36 hours after such default, this
Agreement will terminate without liability on the part of the non-defaulting
Initial Purchaser or the Company, except as provided in Section 10 hereof. As
used in this Agreement, the term "Initial Purchaser" includes any person
substituted for an Initial Purchaser under this Section 9. Nothing herein will
relieve a defaulting Initial Purchaser from liability for its default.

        12.  Miscellaneous.

        (a)  Notices. Notices given pursuant to any provision of this Agreement
shall be addressed as follows: (i) if to any of the Company Entities, to MTR
Gaming Group, Inc., State Route 2 South, P.O. Box 358, Chester, West Virginia
26034, facsimile number (304) 387-8302, Attention: Chief Financial Officer, with
a copy to Ruben & Aronson, LLP, 3299 K Street, N.W., Suite 403, Washington, D.C.
20007, facsimile number (202) 965-3700, Attention: Robert L. Ruben, Esq., and
(ii) if to the Initial Purchasers, c/o Jefferies & Company, Inc., 11100 Santa
Monica Boulevard, 10th Floor, Los Angeles, California 90025, Attention: Lloyd
Feller, Esq., with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, 300 South
Grand Avenue, Suite 3400, Los Angeles, California 90071, facsimile number
(213) 687-5600, Attention: Nicholas P. Saggese, Esq. (provided, that any notice
pursuant to Section 8 hereof will be mailed, delivered, telegraphed or sent by
facsimile and confirmed to the party to be notified and its counsel), or in any
case to such other address as the person to be notified may have requested in
writing.

        (b)  Successors and Assigns. This Agreement has been and is made solely
for the benefit of and shall be binding upon each of the Company Entities, the
Initial Purchasers and, to the extent provided in Section 8, the controlling
persons, officers, directors, partners, employees, representatives and agents
referred to in Section 8, and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term "successors and assigns" shall not include a purchaser of
any of the Series A Notes from the Initial Purchasers merely because of such
purchase. Notwithstanding the foregoing, it is expressly understood and agreed
that each purchaser who purchases Series A Notes from the Initial Purchasers is
intended to be a beneficiary of the Company's covenants contained in the
Registration Rights Agreement to the same extent as if the Notes were sold and
those covenants were made directly to such purchaser by the Company, and each
such purchaser shall have the right to take action against the Company to
enforce, and obtain damages for any breach of, those covenants.

        (c)  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED,
AND THE RIGHTS OF THE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAWS AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAWS AND RULES. EACH OF THE COMPANY ENTITIES HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXTENT PERMITTED BY LAW, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH OF THE COMPANY
ENTITIES IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR

28

--------------------------------------------------------------------------------


PROCEEDINGS BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE COMPANY ENTITIES IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY OR SUCH
GUARANTOR, AS THE CASE MAY BE, AT THE ADDRESS SET FORTH HEREIN, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE INITIAL PURCHASERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OF THE
COMPANY ENTITIES IN ANY OTHER JURISDICTION.

        (d)  Counterparts. This Agreement may be signed in various counterparts
which together shall constitute one and the same instrument.

        (e)  Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof. When
a reference is made in this Agreement to a Section, paragraph, subparagraph,
Schedule or Exhibit, such reference shall mean a Section, paragraph,
subparagraph, Schedule or Exhibit to this Agreement unless otherwise indicated.

        (f)    Interpretation. The words "include," "includes," and "including"
when used in this Agreement shall be deemed in each case to be followed by the
words "without limitation." The phrases "the date of this Agreement," "the date
hereof," and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to March 19, 2003. The words "hereof," "herein,"
"herewith," "hereby" and "hereunder" and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement. The phrase "to the knowledge of the
Company Entities" means the actual knowledge, after due inquiry, of any of the
directors or officers of any of the Company Entities. Unless the context
otherwise requires, defined terms shall include the singular and plural and the
conjunctive and disjunctive forms of the terms defined.

        (g)  Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

        (h)  Amendment. This Agreement may be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by each of the signatories
hereto.

[signature pages follow]

29

--------------------------------------------------------------------------------

        Please confirm that the foregoing correctly sets forth the agreement
between the Company and the Initial Purchasers.

    Very truly yours,
 
 
MTR GAMING GROUP, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
MOUNTAINEER PARK, INC
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
SPEAKEASY GAMING OF LAS VEGAS, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
PRESQUE ISLE DOWNS, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
RACING ACQUISITION, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President
 
 
SPEAKEASY GAMING OF RENO, INC.
 
 
By:
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Name: Edson R. Arneault
Title: President


ACCEPTED AND AGREED TO:
JEFFERIES & COMPANY, INC.
By:
 
/s/

--------------------------------------------------------------------------------


WELLS FARGO SECURITIES, LLC
By:
 
/s/

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------
